Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 1 of 9 PageID 2571




                              Exhibit 5
   Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 2 of 9 PageID 2572




AT&T Starts Six-Strikes Anti-Piracy Plan
Next Month, Will Block Websites
October 12, 2012 by Ernesto         103 comments




A set of leaked internal AT&T training documents obtained by TorrentFreak reveal that the
Internet provider will start sending out anti-piracy warning notices to its subscribers on
November 28. Customers whose accounts are repeatedly agged for alleged copyright
infringements will have their access to frequently visited websites blocked, until they
complete an online copyright course. It's expected that most other participating ISPs will
start their versions of the anti-piracy plan on the same date.

Last year the MPAA and RIAA teamed up with ve major
Internet providers in the United States to launch the Center for
Copyright Information (CCI).

The parties agreed on a system through which subscribers are
warned that their copyright infringements are unacceptable.
After several warnings ISPs may then take a variety of repressive measures to punish the
alleged infringers.

Thus far the participating Internet providers have refused to comment to the press on any
of the details including the launch date. But, leaked internal AT&T training documents
obtained by TorrentFreak provide a unique insight into the controversial plan.
  Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 3 of 9 PageID 2573
The documents inform AT&T staff about the upcoming changes, beginning with the
following overview.

“In an effort to assist content owners with combating on-line piracy, AT&T will be sending
alert e-mails to customers who are identi ed as having been downloading copyrighted
content without authorization from the copyright owner.”

“The reports are made by the content owners and are of IP-addresses that are associated
with copyright infringing activities. AT&T will not share any personally identi able
information about its customers with content owners until authorized by the customer or
required to do so by law.”

The papers further reveal the launch date of the copyright alerts system as November 28.
A source connected to the CCI previously con rmed to TorrentFreak that all providers
were planning to start on the same date, which means that Cablevision, Comcast, Time
Warner Cable and Verizon are expected to have a simultaneous launch.

The training documents also give insight into the measures AT&T will take to punish those
who receive a 5th and 6th alert.

When repeated infringers try to access certain websites they will be redirected to an
educational page. To lift the blockade, AT&T will require these customers to complete an
“online education tutorial on copyright”.

The training does not give any information on what sites will be blocked temporarily, but
it’s mentioned that “access to many of the most frequently visited websites is restricted”.
What the copyright education tutorial entails remains a mystery.

                                AT&T personnel training
  Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 4 of 9 PageID 2574




Under the agreement Internet providers were free to choose how to punish repeated
infringers. The above con rms that AT&T decided to implement a targeted website
blockade combined with a copyright course, as opposed to other repressive measures
such as throttling the connection speeds of subscribers.

While there are worse punishments one can think of, AT&T worryingly notes that the alerts
may eventually result in a lawsuit.

“After the fth alert, the content owner may pursue legal action against the customer, and
may seek a court order requiring AT&T to turn over personal information to assist the
litigation,” AT&T explains.

As we reported previously, under the copyright alert system Internet providers have to
inform copyright holders about which IP-addresses are repeatedly agged. The MPAA and
RIAA can then use this information to ask the court for a subpoena, so they can obtain the
personal details of the account holder.

While there’s no concrete indication that repeated infringers will be taken to court, the
clause would not have been included in the agreement if the copyright holders aren’t
  Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 5 of 9 PageID 2575
considering it.

Meanwhile, TorrentFreak is getting reports from VPN and proxy providers who have seen
a signi cant uptick in new subscribers from the US. Presumably, a large percentage of
these new subscribers are signing in anticipation of the “six strikes” scheme.


   Next Post                                                                 Previous Post



Tagged In:

AT&T cci copyright alerts


You Might Also Like:




  Will the Upcoming Six Strikes Scheme Stop Piracy?

  January 26, 2013, 23:25 by Ernesto
      58
Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 6 of 9 PageID 2576




Verizon’s “Six Strikes” Anti-Piracy Measures Unveiled

January 11, 2013, 17:26 by Ernesto
   120




Six Strikes Anti-Piracy Plan Delayed Till 2013

November 28, 2012, 23:39 by Ernesto
   48




                         There are 103 comments. Add yours?
Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 7 of 9 PageID 2577

                                      Comment Policy




SPONSORS




POPULAR POSTS



           Which VPN Services Keep You Anonymous in 2019?




           Top 10 Most Popular Torrent Sites of 2019


           What Are The Best Anonymous VPN Services?


           5 Ways To Download Torrents Anonymously
 Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 8 of 9 PageID 2578


MOST COMMENTED POSTS



       Disney Wants to Reinforce Its ‘Piracy Intelligence’ Team
24



       Gears Reloaded: FBI Just Took Everything, Says Pirate IPTV Boss OMI IN A HELLCAT
27



       ‘Royalty-Free’ Music Supplied By YouTube Results in Mass Video Demonetization
20
       (Updated)


       Private Internet Access to Be Acquired by Kape
21



       Court of Appeal Denies Kim Dotcom Access to Illegal Spy Recordings
16




                RS AGO…
     FROM 10 YEA
   Case 8:19-cv-00710-MSS-TGW Document 100-6 Filed 01/21/20 Page 9 of 9 PageID 2579




                                                                           al
                                               a r e C o m pa ny, Goes Leg
                                          oft w
                             ay Sold To S
                The Pirate B




                                                  •••
Tip Us Off · Subscribe
